DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipts:
The examiner acknowledges receipt of request for extension of time, request for continued examination under 37 CFR 1.114, IDS, amendment and remarks filed 03/19/2021.   
New claims 117-119 are added.
Claims 80, 82 and 116 are amended.
Claims 80-98, 101-102 and 116-119 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Priority
The examiner acknowledges this application as Continuation of 15/753,508 filed 02/19/.2018, mow abandoned; which is a 371 of PCT/IB2016/054989 filed 08/19/2016; which 
Response to Arguments
Double Patenting
The obviousness-type double patenting rejection is the remaining rejection.   Applicant’s argument on pages 9-12 is that the issued claims do not teach the claimed method in that EGFR inhibitor induced skin disorders is not taught by the reference claims; that acne or acne rosacea recited in the reference claims present with comedones  unlike the EGFRI-induced skin disorders; and that EGFRI-induced toxicities do not respond to anti-acne agents, respond to anti-inflammatory drugs and the lesions are frequently itchy and may affect lower legs and dorsal arms unlike acne.   That the instant specification at paragraphs [0007]-[0009] teaches that “the standard of care at the time of the claimed invention for EGFR inhibitor induced dermatosis was anti-inflammatory treatment including isotretinoin, oral steroids and antihistamines.”   That the “office has not explained why a skilled artisan would disregard the teachings and instead treat with the claimed topical composition when the reference patents, let alone the claims in those patents do not mention treatments for EGFR inhibitor induced rash at all.   Nor has the office explained why a skilled artisan would extrapolate from other indications such as acne when the literature acknowledged that EGFR inhibitor induced dermatoses has distinct etiology and necessitated different treatment strategies.”   Applicant determines therefore that no terminal disclaimer is needed in any and all of the reference patent claims because the examined claims are directed treating subject population having dermatosis rash induced by EGFR.
Applicant’s arguments for the obviousness-type double patenting rejection of claims of the various US patents have been carefully considered.   
Response: Treating EGFRI induced dermatosis by administering foamable composition comprising tetracycline antibiotic is the effect of the administered foamable composition comprising tetracycline antibiotic or the result produced by the administered foamable composition comprising tetracycline antibiotic.  The examiner agrees that the reference claims do not teach the method of the examined claims.   However, the examined claims teach the composition administered by the examined claims that produces the effect of treating EGFRI induced dermatosis.   Further, it is known in the art that tetracycline treats EGFRI induced rash (see pages 1-5 of the article by Jatoi et al. in Vol. 25, Issue 18 of the 2007 Journal of Clinical Oncology).   Therefore, what applicant alludes to as being unexpected would have reasonably been expected that the administration of composition comprising tetracycline antibiotic would treat conditions such as EGFRI induced rash because it has been known as of 2007 that tetracycline treats EGFRI induced rash. Therefore, the rejections are maintained.   As of 2007, it has been known that tetracycline antibiotic treats EGFRI induced rash.  Properly filed terminal disclaimers will move the examined claims closer to allowance.   The rejections are maintained below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The assignee of the instant invention and the inventors of the instant invention have several copending claims and issued claims.   Because of the share numbers of applications and patents, the examiner may not have been able to cover all that is available.   The examiner respectfully requests of applicant to make of record other co-pending claims and issued patents, whose claims may render the instant claims obvious.   The recitation in the instant claims of maximum plasma concentration and area under plasma concentration curve are characteristic of the composition used in the treatment method ---specific dose of minocycline has not been claimed.

Claims 80-98, 101-102 and 116-118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43; 1-23; 1-29; 1-52; 1-14; 1-48; 1-23 and 1-32  of U.S. Patent Nos. 8,865,139 B1; 8,900,553 B2; 8,945,516 B2; 8,992,896 B2; 9,884,017 B2; 10,029,013 B2; 10,086,080 B2; 10,092,588 B2 respectively in view of Jatoi et al. in Vol. 25, Issue 18 of the 2007 Journal of Clinical Oncology) or in view of OCVIRK et al. (“A review of the treatment options for skin rash induced by EGFR-targeted therapies: Evidence from randomized clinical trials and a meta-analysis,” a review article in Radiol Oncol 2013: 47(2): 166-175).   Although the claims at issue are not identical, they are not patentably distinct from each other because the reference compositions are used in the claimed method.   The reference claims differs from the claimed method in that the reference claims do not say that the composition is administered to treat EGFRI induced rash.   However, while the reference claims do not say that administration of the reference composition would be effective in treating rash or EGFRI induced rash, it is known in the art that tetracycline treats EGFRI induced rash (see pages 1-5 of the article by Jatoi et al. in Vol. 25, Issue 18 of the 2007 Journal of Clinical Oncology).   .   
Also, in the study disclosed by OCVIRK, topical cream containing vitamin K and doxycycline as investigated for treating EGFR induced skin rash.   See the whole document. Thus, at the effective date of the invention the ordinary skilled artisan would have reasonably expected that administration of the reference composition comprising tetracycline would be effective in treating EGFRI induced rash.

Claims 80-98, 101-102 and 116-118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4; 1-33; 1-32; 1-16; 1-37; 1-62; 1-27; 1-25; 1-9; 1-30; 1-25; 1-30; 1-18; 1-4; 1-21; 1-23; 1-14; and 1-16 of U.S. Patent Nos. 10,398,641 B2; 10,238,746 B2; 10,213,512 B2; 9,849,142 B2; 9,795,564 B2; 9,675,700 B2; 9,549,898 B2; 9,161,916 B2; 10,588,858 B2; 10,463742 B2; 10,363,216 B2; 10,322,186 B2; 10,265,404 B2; 10,213,384 B2; 10,137,200 B2; 10,086,080 B2; in view of OCVIRK et al. (“A review of the treatment options for skin rash induced by EGFR-targeted therapies: Evidence from randomized clinical trials and a meta-analysis,” a review article in Radiol Oncol 2013: 47(2): 166-175).   The reference claims teach compositions comprising minocycline and/or doxycycline tetracylines.
The reference claims differ from the claimed method in that the reference claims do not say that the composition is administered to treat EGFRI induced rash.   However, while the reference claims do not say that administration of the reference composition would be effective in treating rash or EGFRI induced rash, it is known in the art that tetracycline treats EGFRI induced rash (see pages 1-5 of the article by Jatoi et al. in Vol. 25, Issue 18 of the 2007 Journal of Clinical Oncology).    The EGFR inhibitor was administered to patients at least 7 days prior to administration/entry of the study.   Therefore, at the effective date of the invention the ordinary skilled artisan would have reasonably expected that administration of the reference composition comprising tetracycline would be effective in treating EGFRI induced rash.   The comprising language of the claims is open.   Minocycline and doxycycline are tetracycline antibiotics.   The reference claims teach minocycline and/or doxycycline and/or tetracycline.    
Also, in the study disclosed by OCVIRK, topical cream containing vitamin K and doxycycline as investigated for treating EGFR induced skin rash.   See the whole document. Thus, at the effective date of the invention the ordinary skilled artisan would have reasonably expected that administration of the reference composition comprising tetracycline would be effective in treating EGFRI induced rash.
  Terminal disclaimer required to overcome the rejections over the issued patents and the co-pending claims.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613